DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 and 10-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-8 and 10-16 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  at least one of the output devices comprises actuators disposed on the first support patterns, and a diaphragm disposed on the actuators, the diaphragm is spaced apart from the first support patterns by the actuators, and the diaphragm vibrates by movement of the actuators." in combination with the remaining limitations of the claim 1. 
Regarding claims 17-20 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" at least one of the output devices comprises actuators disposed on the support patterns, and a diaphragm disposed on the actuators, the diaphragm is spaced apart from the support patterns by the actuators, and the diaphragm vibrates by movement of the actuators “ in combination with the remaining limitations of the claim 17. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 

Conclusion
 
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848